

115 HR 2860 IH: Tribal Social Security Fairness Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2860IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Reichert (for himself, Mr. Kilmer, Ms. DelBene, and Mr. Cole) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to permit American Indian tribal councils to enter
			 into agreements with the Commissioner of Social Security to obtain social
			 security coverage for services performed by tribal council members.
	
 1.Short titleThis Act may be cited as the Tribal Social Security Fairness Act. 2.Voluntary agreements for coverage of services by American Indian tribal council members (a)In generalTitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended by inserting after section 218 the following new section:
				
 218A.Voluntary agreements for coverage of Indian tribal council members(a)Purpose of agreement(1)The Commissioner of Social Security shall, at the request of any Indian tribe, enter into an agreement with such Indian tribe for the purpose of extending the insurance system established by this title to services performed by individuals as members of such Indian tribe's tribal council. Any agreement with an Indian tribe under this section must include all services performed by individuals in their capacity as members of the tribal council.
 (2)Notwithstanding section 210(a), for the purposes of this title, the term employment includes any service included under an agreement entered into under this section. (b)DefinitionsFor the purposes of this section:
 (1)The term member means, with respect to a tribal council— (A)an individual who is serving as a member of the tribal council; and
 (B)the head of the tribal council. (2)The term tribal council means the governing body of a federally recognized Indian tribe.
 (c)Effective date of agreementAny agreement or modification of an agreement under this section shall be effective with respect to services performed after an effective date specified in such agreement or modification, except that such date may not be earlier than the first day of the next calendar month after which the Indian tribe signs the agreement and sends it to the Commissioner for signature.
 (d)Duration of agreementNo agreement under this section may be terminated, either in its entirety or with respect to any member, on or after the effective date of the agreement..
 (b)Conforming amendmentSection 3121(d)(4) of the Internal Revenue Code of 1986 is amended by inserting or 218A after section 218. (c)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to affect application of any Federal income tax withholding requirements under the Internal Revenue Code of 1986.
			